Title: From Thomas Jefferson to J. Phillipe Reibelt, 10 July 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir 
                     
                      Washington July 10. 05
                  
                  Being within two or three days of my departure for Monticello, a press of business has prevented my sooner acknoleging the reciept of your letter of the 7th. the sum appropriated by Congress for furnishing the President’s house is small in comparison of the size & wants of the house, which is very large and as yet has been very scantily accomodated. the sum now appropriated will barely furnish indispensable necessaries and necessaries must take precedence of ornaments. I think therefore that another appropriation must be waited for before such objects as are proposed in your letter can be aimed at. should other business happen to lead yourself & mr Du Catet to this place after my return, I shall be happy to see you at the President’s house. Accept my salutations & assurances of respect.
                  
                     Th: Jefferson 
                     
                  
               